Citation Nr: 0939073	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-29 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran had active military service from January 1947 to 
December 1949, from July 1950 to July 1953, and from January 
1954 to July 1970.  The Veteran died in January 2005; the 
appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant submitted a notice of 
disagreement in December 2006 and timely perfected her appeal 
in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On the September 2007 VA Form 9 [Substantive Appeal], the 
appellant indicated that she wished to have a personal 
hearing before a traveling Member of the Board.  
Subsequently, the appellant was scheduled for a June 18, 2009 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  The record reflects that the appellant failed to 
appear for her scheduled hearing.  Shortly thereafter, the 
appellant contacted the Board and requested that another 
hearing be scheduled.  She stated that she had been unable to 
appear before the Board in June 2009, because she had been in 
Texas, tending to her daughter who had undergone emergency 
surgery and was unaware of the scheduled appearance.


Pursuant to 38 C.F.R. § 20.703 (2009), an appellant may 
request a hearing before the Board subject to the 
restrictions of 38 C.F.R. § 20.1304 (2009).  A hearing on 
appeal will be granted if an appellant, or her 
representative, expresses a desire to appear in person.  See 
38 C.F.R. § 20.700 (2009).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2009), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.

Furthermore, under the provisions of § 38 C.F.R. § 20.704 
(2009), the undersigned Acting Veterans Law Judge, has found 
that the appellant has shown good cause for failure to report 
to her hearing and has ruled in favor of the appellant's 
motion to reschedule.  Thus, in order to ensure full 
compliance with due process requirements, the AMC/RO must 
schedule such a hearing.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 
20.904(a)(3) (2009).  The case is REMANDED to the RO/ AMC for 
the following:

1.  The RO/AMC should contact the 
appellant to schedule her for either 
Travel Board hearing or a videoconference 
hearing before a Veterans Law Judge, as 
requested by the appellant.  See 38 
C.F.R. §§ 20.703, 20.704, 20.1304 (2009).  
All correspondence pertaining to this 
matter should be associated with the 
claims file.

2.  Thereafter, if otherwise in order, 
the claims file should be returned to 
the Board for appellate review.  The 
Board intimates no opinion as to the 
outcome of this case.  No action by the 
appellant is required until she is so 
informed.  The purpose of this REMAND is 
to schedule a Board hearing and to 
ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).


